                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BREON LAWRENCE,                                 :           CIVIL ACTION
         Petitioner,                            :
                                                :
       v.                                       :           NO.     19-cv-1242
                                                :
JOHN E. WETZEL, et al.,                         :
          Respondents.                          :

                                           ORDER


       AND NOW, this       2nd   day of July, 2019, upon consideration of the counseled Motion

to Amend the Petition for a Writ of Habeas Corpus, (ECF No. 9), and the Commonwealth’s

Response, (ECF No. 10), IT IS HEREBY ORDERED as follows:

       1.      Petitioner’s Motion to Amend the Petition (ECF No. 9), is GRANTED;

       2.      Within twenty-one (21) days of the date of this Order, Petitioner, through counsel,

               shall file a Brief/Memorandum of Law in Support of the Petition; 1




       1
           In Petitioner’s Counseled Motion to Amend, he raises two new claims of Due Process
violations in addition to his claims of ineffectiveness of trial counsel. (Mot. Amend, ECF No. 9,
at 3-4, 6; see also Hab. Pet., ECF No. 1, at ¶ 12). Upon the Court’s view, Petitioner’s newly-
raised Due Process claims may not have been properly presented and exhausted in the
Pennsylvania state courts. O’Sullivan v. Boerkel, 526 U.S. 838, 845 (1999). Accordingly,
Petitioner’s Counseled Brief/Memorandum of Law shall substantively address all issues
presented in the Petition, as amended. The Counseled Brief/Memorandum shall address the
merits of the ineffectiveness claims, and the merits of the newly-added Due Process claims.
Petitioner’s counsel is further instructed to address whether Petitioner’s Due Process claims were
properly exhausted in state court. See Boyd v. Waymart, 579 F.3d 330, 367 (3d Cir. 2009) (“The
habeas petition carries the burden of providing exhaustion of all available state remedies.”)
(internal quotations and citation omitted).
       3.     Within twenty-one (21) days of the filing of Petitioner’s Counseled

              Brief/Memorandum of Law, the Commonwealth shall file its Supplemental

              Response, addressing the issues raised therein; 2

       4.     Petitioner thereafter shall have fourteen (14) days to file a Reply, through counsel,

              should he so choose.




                                                    BY THE COURT:


                                                      /s/ Lynne A. Sitarski       .
                                                    LYNNE A. SITARSKI
                                                    UNITED STATES MAGISTRATE JUDGE




       2
          In its Response to Petitioner’s Counseled Motion to Amend, the Commonwealth
argued “Petitioner’s amended habeas petition merely reiterates the arguments made in his
previously filed pro se habeas petition.” (Resp., ECF No. 10, at 1). I disagree, as the Motion to
Amend raised two new Due Process claims in addition to his ineffective assistance of counsel
claims raised in his pro se Petition. (Compare Mot. Amend, ECF No. 9, at 3-4, 6, with Hab. Pet.,
ECF No. 1, at ¶ 12). Accordingly, in its Supplemental Response to be filed within twenty-one
days of Petitioner’s Counseled Brief/Memorandum of Law, the Commonwealth shall
substantively address all issues raised in the Petition, as amended. The Commonwealth shall
specifically address the merits of the ineffectiveness claims and the merits of the newly-added
Due Process claims. The Commonwealth shall also specifically address whether Petitioner’s
newly-raised Due Process claims were properly presented and exhausted in the Pennsylvania
state courts.
                                                2
